UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6316


EMMANUEL EDWARD SEWELL,

                Plaintiff - Appellant,

          v.

OFFICE OF THE ATTORNEY GENERAL OF MARYLAND; WARDEN BOBBY
SHEARIN; MAJOR MELLOTT; CAPTAIN STOTLER; M. YACENCH; LT. DALE
SMITH; LT. GEORGE MCALPINE; LIEUTENANT MANUEL; J. GARY SINDY;
SERGEANT FORNEY; L.O. MILLER; LT. R. FRITZ; LIEUTENANT THOMAS;
J.R. MALLOW; G. MALLOW; LOWERY; J. HARTMAN; D.S. CAPLE; D.
MICHAEL; J.E. WIEMER; C. PRESTON; J. WILT; S. LIPSCOMB;
OFFICER WILSON; J.W. REIEKE; J. FARRIS; RYAN KALBAUGH; CRAIG
PETERS; LUKE GIRVIN; OFFICER ORT; OFFICER VETORAE; D.
SYVERSTAD; M. KISNER; M.E. PRICE; A. LODGSON; D.J. SMITH;
ROMESBURG; M. BUCHOLTZ,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:12-cv-02656-DKC)


Submitted:   July 21, 2015                    Decided: July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel Edward Sewell, Appellant Pro Se. Dorianne Avery Meloy,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Emmanuel Edward Sewell appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the district court’s order denying relief on his 42 U.S.C. § 1983

(2012)   complaint.       We    have   reviewed    the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         See Sewell v. Office of the Attorney Gen.

of Md., No. 8:12-cv-02656-DKC (D. Md. Jan. 23, 2015).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before   this    court     and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3